NOT FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                      FEB 24 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-10153

              Plaintiff - Appellee,               D.C. No. 4:13-cr-50159-CKJ

   v.
                                                  MEMORANDUM*
VINICIO ANTONIO JIMENEZ-DIAZ,
a.k.a. Vinicio Jimenez,

              Defendant - Appellant.

                      Appeal from the United States District Court
                               for the District of Arizona
                      Marvin E. Aspen, District Judge, Presiding**

                             Submitted February 17, 2015***

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        Vinicio Antonio Jimenez-Diaz appeals from the district court’s judgment and

challenges the six-month sentence imposed upon revocation of supervised release.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Marvin E. Aspen, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Jimenez-Diaz contends that the district court procedurally erred by failing to

give adequate consideration to his request that the sentence imposed upon

revocation of supervised release run concurrently to the sentence imposed for

Jimenez-Diaz’s new criminal conviction. We review for plain error, see United

States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006), and find none. The record

reflects that the court considered Jimenez-Diaz’s argument and sufficiently

explained the sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                         2                                    14-10153